         Case 20-50082 Document 298-2 Filed in TXSB on 08/26/21 Page 1 of 9




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  LAREDO DIVISION

In re:                                         §
                                               §
VOUSION, LLC,                                  §       Chapter 11
                                               §
                                               §       Case No. 20-50082 (DRJ)
         Debtor.                               §


                             DECLARATION OF BAHAR DEJBAN

STATE OF CALIFORNIA

COUNTY OF LOS ANGELES

         I hereby declare pursuant to 28 U.S.C § 1746:

1.       My name is Bahar Dejban. I am over the age of eighteen (18) years, of sound mind, and

fully capable of making this declaration. I am fully competent to testify to the matters stated in

this declaration, all of which is true, and of which I have personal knowledge.

2.       I live in the County of Los Angeles in the State of California.

3.       I have read “Reorganized Debtor’s Motion for Summary Judgment with Respect to Proof

of Claim Filed by Bahar Dejban” (Doc. No. 276) and the declaration of Timothy Stallkamp dated

August 6, 2021 attached thereto. I will refer in this declaration to Doc. No. 276 as “Volusion’s

Motion” and to Mr. Stallkamp’s declaration dated August 6, 2021 as “Stallkamp’s Declaration.”

The assertion by Volusion, LLC (hereinafter “Volusion” or “Debtor”) and Mr. Stallkamp that I

was never an employee of Debtor, but was instead merely an independent contractor, is incorrect.

4. Volusion hired me as an employee (not an independent contractor, despite the independent

contractor label). From the time I began working for Volusion until Volusion terminated my

employment, I was a full-time employee of Volusion. While I served as General Counsel of

DECLARATION OF BAHAR DEJBAN                 Page 1
      Case 20-50082 Document 298-2 Filed in TXSB on 08/26/21 Page 2 of 9




Volusion, Volusion had control of me. Volusion had the right to hire, fire, and supervise me, and

to set my schedule. Volusion also provided me with the equipment and tools that I needed to

conduct my work.

5.     Although he says that it is, Mr. Stallkamp’s declaration is not based on his personal

knowledge, either as to his assertion that my relationship with Debtor was not an employment

relationship or his testimony about the reasons for the “Board’s decision with respect to Ms.

Dejban and her law firm.” Stallkamp Decl., p. 3, ¶ 12. In fact, my total interactions with Mr.

Stallkamp were limited to two phone calls and a handful of emails where he made requests and I

responded the same day. Mr. Stallkamp was not involved in my day to day work as GC of

Volusion.

6.     In many ways my relationship with Volusion from the time I became its General Counsel

until July 27, 2020 when Volusion terminated me was that of an employee, over whom Volusion

had control, and not that of an independent contractor. During this time:

       a.      Volusion included me on company-wide emails, for example about special

company events, birthdays, etc.

       b.      Volusion included me on employee-only Slack channels.

       c.      Volusion invited me to employee-only company-wide meetings.

       d.      I was invited to Volusion’s employee-only holiday party.

       e.      When I was hired, Volusion provided me a designated office at its headquarters in

Austin. I used that office regularly, whenever I was in Austin, from morning until after business

hours many times. My office at the Volusion headquarters building was located directly next to

that of Volusion’s founder, Kevin Sproles, who was also the CEO of Volusion when I was hired.

Mr. Sproles was directly involved in my hiring, and my hiring was not a “sweetheart deal.”



DECLARATION OF BAHAR DEJBAN               Page 2
      Case 20-50082 Document 298-2 Filed in TXSB on 08/26/21 Page 3 of 9




       f.      At the Volusion headquarters in Austin, I had full access to all Volusion facilities,

including conference rooms.

       g.      Volusion included me in the nice benefit of free food and snacks that were provided

to other employees.

       h.      I was invited to and attended weekly social functions, such as taco breakfasts and

Volusion Story Time.

       i.      I was invited to and attended breakfast with other Volusion employees before

Friday meetings. (Volusion was a good place to work.)

       j.      Volusion supplied me with a computer. Volusion owned all the equipment I used

in my job with Volusion.

       k.      Volusion supplied me with a physical phone. My physical phone was the same

kind that was on the desk of all Volusion employees. I had a direct phone number with voicemail

where I received messages.

       l.      Volusion supplied me a Volusion email address and signature line and access to

Volution’s Google Drive. I was added to the same company-wide email/Slack channels that other

employees were on such as All Hands, SM Beats, Culture emails.

       m.      I had use of the following Volusion software, which required employee-level

training and access:

      • Google Workplace (formerly GSuite)
              o Includes Drive, Gmail, Slides, Forms, etc.
      • Slack
      • Intercom (Volusion’s customer chat, email and messaging software)
      • Whitepages (Volusion’s internal customer relationship management)
      • Salesforce
      • Traction.tools (Volusion’s operating system)
      • Wistia (product demo videos)

       n.      I was always under the direction and control of my boss at Volusion. My boss at


DECLARATION OF BAHAR DEJBAN                Page 3
      Case 20-50082 Document 298-2 Filed in TXSB on 08/26/21 Page 4 of 9




Volusion, throughout my time with Volusion, had a comprehensive and immediate level of day-

to-day authority over employment decisions concerning me. I could not simply set my own

schedule; I had to be working at a minimum during Volusion’s business hours. I was usually in

California, but I had to be available and working during Volusion’s CST business hours. That was

the expectation. I would get emails and Slack messages regularly throughout the workday. I could

not pay myself with company funds. At first that boss was Kevin Sproles, while he was CEO.

Then it was Bardia Dejban, after he became CEO. They could tell me what to do, what not to do,

give me assignments and priorities, and control my time. I was not a person who rendered service

for a specified recompense for a specified result, and I was not under the control of my boss only

as to the result of my work and not as to the means by which I did my work. My compensation

did not depend on my managerial skill. I was paid a monthly salary of $30,000. My pay was not

tethered to any project or time limitation. I was given work and responsibility as needed, and was

paid the same salary regardless of whether I put in 40, 60 or 80 hours a week. I did not have an

opportunity for profit or loss depending on my managerial skill.

       o.      I did not employ any helpers.

       p.      I was entitled to take paid annual leave, though I never took any because I was so

busy working for Volusion during my entire time with the company.

       q.      My job was “permanent,” not temporary or short-term. From the time that I was

hired, as far as I know there was no plan for me to leave Volusion. I was never told that my

employment with Volusion was temporary or interim.

7.     At work as General Counsel for Volusion, the service I rendered was an integral part of

Volusion’s business – I was not just an ad hoc provider of legal services. My work included but

was not limited to:



DECLARATION OF BAHAR DEJBAN               Page 4
       Case 20-50082 Document 298-2 Filed in TXSB on 08/26/21 Page 5 of 9




   • Reviewing, drafting and negotiating all contracts with vendors, customers, partners, and all
     other third parties.

   • Dealing with all customer, vendor, partner and employee disputes. At the time of
     termination, I was in the middle of a settlement with a customer, and a negotiation with
     Microsoft on a major billing dispute.

   • Managing compliance requirements for the company including Privacy, Data and ADA. In
     fact, the day of my termination, I was scheduled to meet with our CISO and GRC analyst
     to finalize our data policy as well as the system we had put together for data requests under
     GDPR and CCPA (as well as future regulations that are sure to come).

  •    Handling trademark and patent work. After the date of my termination, on approx.
       (10/4/20), I received a call from the trademark attorney seeking my assistance on a
       deadline. She had not been informed of my termination and had been emailing me at
       Volusion with no response.

   •   Handling/managing most legal claims. I would either try to get them disposed of in
       house and if not possible, I would submit to insurance if applicable. At the time of my
       termination, I was managing the security breach that had occurred in October of 2019.
       This included micro-managing the messaging and communication that was going out
       publicly and to our customers, communicating with insurance and working with outside
       counsel. After my termination, I received a call from outside legal counsel informing me
       that they had been trying to reach me and couldn’t. They had not been informed of my
       departure and I had been working with them on a class action that had been filed against
       Volusion.

   •   Working with the sales department on the implementation of any price changes.

   •   Working with the accounting department on whether we need to dispute/pay certain
       invoices.

   •   Working with the Billing department closely regarding any questions/concerns customers
       had with charges.

   •   Working with the Partner dept on contract terms with our partners.

   •   Working with the marketing department on appropriate marketing methods that do not
       violate any anti-spam regulations.

   •   Being generally available to all employees via email/phone and Slack for any
       questions/concerns they have.

   •   Assisting People and Culture with HR issues. At the time of my termination, I was in the
       process of reviewing and updating the Employee Handbook for 2021. Prior to that I had
       assisted with updating our policies as they relate to Covid.

DECLARATION OF BAHAR DEJBAN               Page 5
         Case 20-50082 Document 298-2 Filed in TXSB on 08/26/21 Page 6 of 9




     •   Updating Volusion’s online Terms of Service and Privacy Policies. I had recently
         updated those due to changes from CCPA as well as new Partner Program we had
         initiated in approximately April of 2020.

     •   I would have weekly meetings with the CEO (every Friday at 11am CST) to update on all
         of the above.

8.       Exhibit 1 attached hereto is a description, based on my personal knowledge, of how my

work as General Counsel of Volusion was an integral part of its business. The common things I

list in Exhibit 1 are not an exhaustive list of everything I worked on within each department; I

worked on a huge amount of things that were integral to Volusion’s business. When I started at

Volusion, I made it clear to everyone that I had an open-door policy for everyone regardless of

their position at Volusion. I encouraged anyone who needed anything to come directly to me, so

during my time at Volusion I would interact with everyone from the CEO to the

receptionist. During my time at Volusion, I worked exclusively for Volusion, as its full-time

employee. I did not do “other work.” I distinctly remember one employee at Volusion sending

over a contract for a food truck business he was starting. He wanted to know if I would review it

for him on the side. I replied to him that I work for Volusion, but that I would be happy to review

it for him as a friend for free.

9.       I have read the unsworn assertion in Paragraph 25 of Volusion’s Motion that Debtor did

not train me or have any obligation to do so. This is false, and Mr. Stallkamp, whose declaration

is attached to Volusion’s Motion does not say this, and he would not know this as I did not work

with Mr. Stallkamp. In fact, I was provided training by Volusion. I worked with Volusion’s prior

General Counsel for at least 2 weeks prior to his departure. During that time he prepared a memo

and we went over all of the files, pending issues, where things were, who were the contacts to work

with, and who to notify for what. I also got trained on google drive and slack which were two



DECLARATION OF BAHAR DEJBAN                Page 6
       Case 20-50082 Document 298-2 Filed in TXSB on 08/26/21 Page 7 of 9




products I had not used before. I was also trained on other software such as Notion and Volusion’s

customer database software.

9.     Even though there was an “Independent Contractor Agreement” between Volusion and DK

Strategic Solutions, LLC, (“DK”) a company of which I was a part owner, when I was hired as

Volusion’s General Counsel, it was my understanding that I would work for Volusion as an

employee, like other employees, including Volusion’s previous General Counsel (“GC”), who was

an employee – not an independent contractor. That was also Volusion’s intent. I was told upon

my hiring that that Volusion’s intention was to replace the previous GC of Volusion, who was an

employee. The role and expectations for the GC did not change from the previous GC to me. The

former CEO of Volusion, Kevin Sproles, and the former COO of Volusion, Bardia Dejban (who

later became CEO and my boss), and others involved in my hiring should testify if deposed

(discovery in this case has not lasted long enough for such depositions) that Volusion intended me

to have an employee relationship when I was hired and during my time as GC, and that I was hired

as a regular, permanent employee, not on some kind of short term stint. That was my intent. And

when Volusion fired me, those involved in my termination acted as though they were aware that I

was an employee. On my day of termination, July 27, 220, Troy Pike, a member of Volusion’s

Board of Directors and Volusion’s new CEO upon termination of Bardia Dejban, sent me an email,

attaching two termination letters. True and correct copies of that email and of those two

termination letters are attached as Exhibits 2 - 4 hereto. Mr. Pike’s emails says, “Thank you for

your service to Volusion, LLC.” Exhibit 2. Mr. Pike addressed one of the termination letters to

me personally. Exhibit 4. Mr. Pike falsely stated in the first sentence of that letter that Volusion’s

Board of Managers “understands that you have been providing services to Volusion through an

independent contractor relationship.” Id. While it is true that Volusion and DK had a signed



DECLARATION OF BAHAR DEJBAN                 Page 7
      Case 20-50082 Document 298-2 Filed in TXSB on 08/26/21 Page 8 of 9




contract, Mr. Pike and Volusion’s Board of Managers were aware that I was Volusion’s full time

General Counsel and that my relationship was that of a regular employee, not an independent

contractor. Mr. Pike’s termination letter to me disclosed some of the evidence that I was an

employee, and not an independent contractor. Pike’s letter was addressed to me and, as if I had

been a Volusion employee, said, “You must return all property belonging to Volusion, such as

identification cards or badges, access codes or devices, keys, laptops, computers, telephones,

mobile phones, hand-held electronic devices, credit cards, passwords, electronically stored

documents or files, physical files and any other Volusion property and nformation in your

possession (the “Company Property”) on or before July 31, 2020.” Exhibit 4 (emphasis in

original). In addition to the way Mr. Pike’s termination letter to me is evidence of my employee

relationship, Mr. Pike’s statement about the Board’s “understanding” is false. I met by telephone

with the Board (including Mr. Pike) on June 23, 2020. I told the Board in that meeting that I was

the full-time General Counsel for Volusion and was paid a salary just like the previous GC. No

one pushed back or disputed me when I said this. Also, on July 8, 2020, in my email to Board

Member Lindeman, I reminded him that I had been working full time for Volusion.

10.    In Paragraphs 7 and 10 of Volusion’s Motion, Volusion mentions my husband, Shawn

Khorrami (“Khorrami”). In Paragraph 7, Volusion asserts Khorrami “would allegedly perform”

negotiation and management services under the Independent Contractor Agreement. In fact,

Khorrami did perform negotiation and management services. Khorrami’s relationship to Volusion

during the time that he performed such services was very different from mine. Khorrami was not,

in my opinion, an “employee” of Volusion, since Volusion did not “control” him, and in many

other ways his relationship with Volusion was very different from mine. Even though we were

husband and wife, Khorrami did not have the conditions and benefits I had as listed in Paragraph



DECLARATION OF BAHAR DEJBAN               Page 8
      Case 20-50082 Document 298-2 Filed in TXSB on 08/26/21 Page 9 of 9




6 above and he was not under the direction and control of a boss at Volusion with a comprehensive

and immediate level of day-to-day authority over employment decisions concerning him.

11.    Further affiant said not.

       I hereby declare under penalty of perjury that the foregoing is true and correct. Executed

on August 26, 2021.



                                                    Bahar Dejban




DECLARATION OF BAHAR DEJBAN               Page 9
